Citation Nr: 1402549	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent for a healed left wrist fracture with degenerative joint disease.

2.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1973 to January 1975.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for carpal tunnel syndrome and denied entitlement to an increased rating for a healed left wrist fracture.  The Veteran appealed the denials in this decision, and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.


FINDINGS OF FACT

1.  Healed left wrist fracture with degenerative joint disease is manifested by limited motion accompanied by pain but is not shown to result in ankylosis.  

2.  The Veteran does not currently have left wrist carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for healed left wrist fracture with degenerative joint disease have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5010-5215 (2013).

2.  The criteria for service connection for left wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Healed Left Wrist Fracture with Degenerative Joint Disease

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran was previously awarded service connection and assigned an initial disability rating for healed left wrist fracture in a rating decision of July 1975.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the Veteran's healed left wrist fracture has not changed such that a staged rating is warranted during the period on appeal.

In the December 2009 decision on appeal, the Veteran's 10 percent evaluation for a healed left wrist fracture was continued.  The Veteran's left wrist disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5010-5215 (2013).  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5215 is used for rating limitation of motion of the wrist, while DC 5010 represents arthritis due to trauma, the underlying source of the disability.

DC 5010 directs that ratings under thus Code are to be rated as under DC 5003, which itself directs that ratings are to be based on limitation of motion of the affected joint or joints.  Where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (2013).  In the absence of limitation of motion, DC 5003 affords a 10 percent rating on X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.

Limitation of motion of the wrist is rated under DC 5215, however, DC 5215 does not provide for a rating of greater than 10 percent.  DC 5214 provides ratings in excess of 10 percent where the wrist is ankylosed.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board finds that throughout the period on appeal, the Veteran's wrist has not been greater than 10 percent disabling.  Specifically, as a rating in excess of 10 percent is warranted only on ankylosis of the wrist, and the evidence reflects that the Veteran's wrist has not been functionally ankylosed - to include as due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups - the claim must be denied.

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision).  On VA examination in September 2008 the Veteran endorsed weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, and numbness of the left wrist, with pain at a level of 10 out of 10.  On objective examination, however, the Veteran's left wrist showed no evidence of weakness, redness, heat, subluxation or guarding of movement, but did show signs of tenderness.  Range of motion was to 10 degrees of dorsiflexion and palmar flexion with pain starting at 10 degrees.  While the Board recognizes that 10 degrees of motion is a limitation, such limitation is not the functional equivalent of an ankylosed joint.

The Board finds the September 2008 VA examination to be of reduced probative value when compared with evidence in VA treatment records and in the Veteran's subsequent March 2012 VA examination.  On VA treatment in March 2009, the Veteran complained of joint pain and limitation of motion.  On evaluation the Veteran had some swelling and tenderness to palpation, but full range of motion.  The Veteran endorsed an electric shock feeling from the left wrist into his fingers in June 2009, but VA treatment records show no indication of any limitation of motion of the wrist.  On VA examination in March 2012, the Veteran had palmar flexion to 80 degrees or more and dorsiflexion to 70 degrees or more; both without objective evidence of painful motion.  The examiner opined that the Veteran had no functional loss of use or functional impairment of the wrist, and that his left wrist disability did not affect his ability to work.

With regard to the impact of the Veteran's left wrist disability on his employability, the record contains conflicting opinions from both VA examiners.  While the March 2012 examiner stated that the Veteran's ability to work was not impacted, the September 2008 VA examiner suggested that the Veteran's left wrist disability had a "100 percent" disabling effect on his usual occupation.  The Board notes that the 2008 examiner's findings are generally not consistent with the 2012 examination or with VA treatment records, nor is the examination internally consistent.  For example, while the Veteran complained of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, and numbness of the left wrist, objective examination confirmed none of these symptoms - a discrepancy which the examiner wholly failed to address.  Furthermore, in concluding that the Veteran was totally disabled she failed to offer any explanation or rationale for such conclusion.  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

The Board thus finds that the weight of the evidence of record shows that the Veteran's left wrist is not ankylosed or functionally ankylosed, and a rating in excess of 10 percent is not warranted throughout the period on appeal.  See 38 C.F.R. § 4.71a.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  
 
Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected healed left wrist fracture.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of painful motion and limitation of motion; thus, the demonstrated and contended manifestations - namely pain on motion - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's healed left wrist fracture, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his left wrist disability, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  To the limited extent that the 2008 VA examiner suggested that the Veteran's left wrist was totally disabling, such opinion has been found to be unsupported and entirely without probative value.  Thus no discussion or remand regarding a claim of unemployability is warranted.   

Service Connection for Carpal Tunnel Syndrome

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorder at issue, carpal tunnel syndrome, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Veteran contends that he has carpal tunnel syndrome of the left wrist that is related to an in-service football injury.  Service treatment records include a January 1974 X-ray showing a fracture of the distal radius along the valor aspect of the left wrist.  On separation examination in January 1975 the Veteran's upper extremities were "normal," and at a VA examination in May 1975 - four months after separation - the Veteran's wrist was described as asymptomatic.

The Board finds that the Veteran's left wrist fracture was incurred in service.  However, he has already been awarded service connection for such injury.  With regard to the claimed carpal tunnel syndrome, the Board finds that the Veteran does not have the claimed disorder and service connection must be denied.

The Veteran has contended that he was diagnosed with carpal tunnel syndrome on examination at the New Orleans VA Medical Clinic (VAMC).  However, again, on VA examination in May 1975 at the New Orleans VAMC, the Veteran did not have carpal tunnel syndrome.  On VA examinations at the same facility in April 2004 and April 2005 the only left wrist diagnosis was early degenerative joint disease - which has already been service-connected.  During a VA examination in September 2008 there was no change in diagnosis, and on VA examination in March 2012 the only left wrist diagnosis was of traumatic arthritis.

Especially probative is a neurologic study conducted in March 2009 which revealed normal motor and sensory conduction of the left median and ulnar nerves.  The evaluating physician specifically indicated that there was "no evidence of [carpal tunnel syndrome]."

In June 2009 the Veteran reported that an "outside neurosurgeon" had told him that he had carpal tunnel syndrome.  VA has worked with the Veteran to identify all private treatment records; however none reveal any such diagnosis.  Nonetheless, a record of the same VA treatment includes a notation indicating that the Veteran was "confused about his [diagnosis of] carpal tunnel or not."  The Board finds that the conclusions of numerous medical professionals, over many years, and confirmed on diagnostic testing, are more probative than the Veteran's report of having been diagnosed with carpal tunnel syndrome at some point in the past - particularly in light of the Veteran's documented confusion on the matter.

Based on foregoing, the Board finds that the Veteran does not have carpal tunnel syndrome, and his only current left wrist disability has already been service connected.  Accordingly, without a current disability for which service connection may be established, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in August and December 2008, prior to the initial adjudication of the increased rating claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment in addition to attempting to procure private treatment records - including from Tulane University Hospital and Clinic in May 2009.  All pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in March 2012, during which the examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his left wrist.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  In addition, the Veteran's service connection claim has been denied on the basis of a lack of current diagnosis - and the Veteran's service treatment records from thirty years ago would have no probative value regarding the presence or absence of a current pathology.  The same is true of the Veteran's increased rating claim insofar as thirty-year old records do not relate to the current level of the disability associated with the Veteran's left wrist.

The Veteran also underwent a VA examination in September 2008 - although as discussed above the examination is found to have reduced probative value due to internal inconsistency and inconsistency with additional records within the claims file.  Nonetheless, any deficiency in VA's duty to assist with respect to affording the Veteran a VA examination was cured by the March 2012 examination.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A higher evaluation for healed left wrist fracture with degenerative joint disease is denied.

Service connection for left wrist carpal tunnel syndrome is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


